Exhibit 10.1

CHERYL J. HENRY

TERMS OF EMPLOYMENT/

LETTER OF UNDERSTANDING AND SALARY CONTINUATION

AGREEMENT

Ruth’s Hospitality Group, Inc. (hereafter referred to as “Employer”) and Cheryl
J. Henry (hereinafter referred to as “Employee”) agree upon the following terms
of employment of Employee by Employer.

1. Duties. Employee shall be employed during the term of this Agreement as set
forth in Section 3 in the position of Senior Vice President and Chief Branding
Officer. Employee will advance the best interests of Employer at all times
during her employment and shall at all such times faithfully, industriously and
to the best of her ability, perform all duties as may be required of her by
virtue of her title and position and in accordance with the job description for
her title and position as established by the Employer’s Board of Directors
and/or its Designee from time to time. Employer shall provide Employee with a
written job description. Employee shall comply with any and all written
personnel and corporate policies and employment manuals of Employer in the
conduct of her duties that are applied on a consistent basis.

2. Extent of Service. Employee shall devote her full time and best efforts to
the performance of her duties. Employee shall not engage in any business or
perform any services in any capacity that would, in the reasonable judgment of
Employer, interfere with the full and proper performance by Employee of her
duties.

3. Term. This Agreement shall expire and terminate and be of no further effect
(with the exception of terms herein which by their terms survive the termination
of this Agreement) on the close of business of the first anniversary of the date
this Agreement was first



--------------------------------------------------------------------------------

executed (the “Termination Date”); provided however that this Agreement shall
automatically renew and extend for additional one (1) year terms if Employee is
not otherwise in default and remains in the employ of Employer. Notwithstanding
the foregoing, Employer must give Employee a minimum of 60 days notice prior to
the expiration of any given Term, otherwise this Agreement shall automatically
renew for a successive term

4. Compensation.

a. Salary. For all duties to be performed by Employee in the capacity reference
hereunder, Employee shall receive an initial annual base salary of $250,000.00,
that cannot be reduced and which shall be paid in accordance with Employer’s
normal payroll practice. Employee’s base salary will be subject to annual review
by the Compensation Committee of the Board of Directors.

b. Bonus. Employee will be entitled to a discretionary bonus of up to 45% of her
base salary, subject to the budget and performance targets as defined by the
Board of Directors on an annual basis pursuant to the Employer’s Executive Bonus
Plan (“Plan”) and which may be increased or decreased according to the Plan, to
be paid to Employee after the issuance of the Employer’s audited financial
statements relating to that year, assuming Employee is actively employed by
Employer at the end of the fiscal year.

c. Automobile Allowance. Employee shall also receive a monthly automobile
allowance of at least $900.00 per month during the term of the Agreement.

d. Restricted Stock Units. Pursuant to the Company’s Plan, Employee shall
receive upon commencement of this agreement 20,000 restricted stock units with a
three year cliff vesting schedule.



--------------------------------------------------------------------------------

5. Benefits.

a. Vacation/Leave—Employee shall be entitled to four (4) weeks of paid vacation
per calendar year, with normal sick and holiday leave as defined by Employer’s
written policies.

b. Benefit Plan—Employee shall be eligible to participate in the health and
welfare plans provided by Employer for Executives.

c. Retirement Benefits—Employee will be eligible for all applicable retirement
benefits offered by Employer, if any.

d. Reimbursement of Expenses—Employer agrees to reimburse Employee for
reasonable and appropriate Employer-related expenses (as determined by Employer)
paid by Employee in furtherance of her duties, including, but not limited to,
travel expenses, food, lodging, entertainment expenses and automobile expenses,
upon submission of proper accounting records for such expenses. Employer agrees
to reimburse Employee for in-transition living expenses and moving expenses
pursuant to its written relocation policy, including any terms in addition
thereto as may be agreed to by the parties.

6. Disability or Incapacity. If, for a period of ninety (90) consecutive days
during the continuing term of this Employment Agreement, Employee is disabled or
incapacitated for mental, physical or other cause to the extent that she is
unable to perform her duties as herein contemplated during said ninety
(90) consecutive days, Employer shall immediately thereafter have the right to
terminate this Employment Agreement upon providing ten (10) days written notice
to Employee and shall be obligated to pay Employee compensation up to the
effective date of said termination. The right of termination in this section in
no way affects or diminishes other rights of termination as stated in this
Employment Agreement, Equity or Bonus Plan.



--------------------------------------------------------------------------------

7. Termination. Notwithstanding any other provision hereof, Employee’s
employment shall be terminated immediately: 1) upon her death; 2) notice after
disability as defined in Section 6; or 3) Employee’s discharge with or without
Cause; or 4) Employee’s resignation.

a. For purposes of this Agreement, “Cause” shall mean (i) Employee’s theft or
embezzlement, or attempted theft or embezzlement, of money or property of
Employer, her perpetuation or attempted perpetuation of fraud, or her
participation in a fraud or attempted fraud, on Employer or her unauthorized
appropriation of, or her attempt to misappropriate, any tangible or intangible
assets or property of Employer, (ii) any act or acts of disloyalty, misconduct
or moral turpitude by Employee injurious to the interest, property, operations,
business or reputation of Employer or her commission of a crime which results in
injury to Employer or (iii) her willful disregard of lawful directive given by a
superior or the Board or a violation of an Employer employment policy injurious
to the interest of the Employer. Employee may not be terminated for cause under
(ii) and (iii) unless provided written notice and the circumstance has not been
cured within 10 business days. Cause shall not include termination due to Death
or Disability.

b. Should Employer terminate Employee’s employment for cause, as defined in
Section 7.b, then, Employee is entitled to be paid no more than his salary
through the date of termination, any unused vacation days, unreimbursed
expenses, car allowance, earned but unpaid bonus per Plan. All vested but not
exercised option rights will be subject to repurchase by Employer according to
the terms of the Equity Plan.

c. Employer reserves the right to terminate Employee’s employment without cause,
as defined in Section 7.b. However, in the event that occurs, then: 1) Employee
will



--------------------------------------------------------------------------------

receive twelve (12) monthly payments in the aggregate equal to Employee’s prior
twelve (12) months’ base salary compensation; 2) Employee shall receive 12
monthly payments in the aggregate equal to fifty per cent (50%) of employee’s
prior year bonus compensation. 3) Employee will be eligible to receive twelve
(12) months continued health, welfare and retirement Benefits (as defined
hereinabove), according to the same terms and conditions Employee would have
been entitled to had Employee’s employment with Employer not been terminated; 4)
twelve (12) monthly payments of the automobile allowance Employee would have
been entitled to had Employee’s employment with Employer had not been
terminated, including reimbursement for fuel and routine maintenance costs for
one automobile; 5) all unreimbursed expenses; and 6) all vesting rights of
Employee’s stock options and restricted stock granted during Employee’s tenure
shall continue for 12 month post-termination notwithstanding any terms of the
Equity Plan to the contrary. Employer has the option of paying this severance on
a monthly or lump sum basis. The payment of all amounts under this Section 7.c
is contingent on Employee’s compliance with Sections 8 and 9, and the signing of
a customary general release in favor of the Employer.

d. Should Employee resign her employment for Good Reason, as defined below,
Employee will receive as severance the identical compensation and benefit
payments that are set forth in section 7.c (1-6). Employer has the option of
paying this severance on a monthly or lump sum basis. The payment of all amounts
under this Section 7.d is contingent upon Employee’s compliance with Sections 8
and 9, and the signing of a customary general release in favor of the Employer.

e. For purposes of this Agreement, “Good Reason” shall mean (i) the assignment
by the Board to Employee of any material duties that are clearly inconsistent
with Employee’s status, title and position as Senior Vice President / Chief
Branding Officer of



--------------------------------------------------------------------------------

Employer; (ii) a failure by Employer to pay Employee any amounts required to be
paid under this Agreement, which failure continues uncured for a period of
fifteen (15) days after written notice thereof is given by Employee to the
Board; (iii) relocation of Employer requiring Employee to relocate; or
(iv) Employer provides Employee notice 60 days before expiration of a given Term
of its decision not to renew this Agreement.

f. Employee understands that should Employee resign her employment without Good
Reason, then Employee is entitled to no more than her salary through the date of
termination (said termination date to be determined by Employer upon notice of
resignation), any earned but unused vacation days and unreimbursed business
expenses.

g. Notwithstanding the foregoing, and in the event of a change in the
composition of the Board of Directors at any time between the date that this
Agreement is effective and two years thereafter whereby more than a majority of
the Board members in place at the time this Agreement is effective resign or are
otherwise replaced and Employee is terminated without cause by the newly
comprised Board of Directors, Employee shall receive, in addition to the
benefits in Section 7.c (1-6), an additional payment of fifty-percent (50%) of
her annual base salary as of the date of termination.

h. Notwithstanding the foregoing, and in the event of the sale of Employer or
substantially all of Employer’s assets resulting in a change in control of the
Employer (as such transactions are defined in the Equity Plan) at any time
during the term of this Agreement, in addition to the benefits in Section 7.c
(1-6), there shall be an accelerated vesting of all equity grants
notwithstanding any contrary terms of the Equity Plan. These Sections 7.g and
7.h of this Agreement shall be referred to as a “Change in Control” for purposes
of this Agreement.



--------------------------------------------------------------------------------

8. Disclosure of Information. Employee agrees that she will not, during
employment or any time after termination of employment hereunder, without
authorization of Employer, disclose to, or make use of for herself or for any
person, corporation or other entity, any files, videos, trade secrets, papers,
photographs, presentations, recipes, specifications, drawings, salary
structures, sources of income, business plans, minutes of meetings, contractual
arrangements, or other confidential information concerning the business,
clients, methods, operations, financing or services of Employer. Trade secrets
and confidential information shall mean information disclosed to Employee or
known by her as a consequence of her employment by Employer, and not generally
known to the restaurant industry.

 

  9. Non-Compete.

a. In further consideration of the compensation to be paid to Employee
hereunder, Employee acknowledges that in the course of her employment with
Employer and its Subsidiaries and Affiliates she shall become familiar, and
during her employment with Employer she has become familiar, with Employer’s
trade secrets and with other Confidential Information concerning Employer and
its predecessors and its Subsidiaries and Affiliates and that her services have
been and shall be of special, unique and extraordinary value to Employer.
Therefore, Employee agrees that during her employment and for a period of one
year following her last day of employment (hereafter referred to as the
“Non-compete Period”), Employee shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business or enterprise identical to or similar to
any such business which is engaged in by Employer, its Subsidiaries or
Affiliates or any of their respective franchises, which shall include any
restaurant business that derives more than 25% of its revenues from the sale of
seafood and seafood dishes, steak and steak dishes and which has an



--------------------------------------------------------------------------------

average guest check greater than $45, escalating by five percent (5%) per year,
(the “Business”), as of the date of this Agreement and which is located in the
United States, which shall for purposes of illustration and not limitation
include the following chains and their parent companies, subsidiaries and other
affiliates: McCormick and Schmick, Legal Sea Foods, Oceanaire, Ocean Prime,
Morton’s Restaurant Group, The Palm, Smith & Wollensky, Chart House Enterprises,
Del Frisco’s, Sullivan’s, The Capital Grille and Fleming’s. Nothing herein shall
prohibit Employee from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as Employee has no active participation in the business of such corporation.
This restriction will not apply if Employee is employed as an officer of a
business, including, but not limited to, a casino or hotel, that as an ancillary
service provides fine dining as defined in this paragraph. The term “ancillary”
assumes that less than 50% of the business revenues are derived from its dining
facilities.

b. During the Non-compete Period, Employee shall not directly or indirectly
through another entity (i) induce or attempt to induce any non-hourly or
management employee of Employer or any Subsidiary or Affiliate to leave the
employ of Employer or such Subsidiary or Affiliate, or in any way interfere with
the relationship between Employer or any Subsidiary or Affiliate and any
employee thereof, (ii) hire any person who was an employee of Employer or any
Subsidiary or Affiliate at any time during the Employment Period, unless such
person responded to a general solicitation, or (iii) induce or attempt to induce
any customer, supplier, licensee, licensor, franchisee or other business
relation of Employer or any Subsidiary or Affiliate to cease doing business
between any such customer, supplier, licensee or business relation and Employer
or any Subsidiary or Affiliate (including, without limitation, making any
negative, derogatory or disparaging statements or communications regarding
Employer or its Subsidiaries, Affiliates, employees or franchisees).



--------------------------------------------------------------------------------

10. Surrender of Books and Records. Employee acknowledges that all files, lists,
books, records, photographs, videotapes, slides, specifications, drawings or any
other materials used or created by Employee or used or created by Employer in
connection with the conduct of its business, shall at all times remain the
property of Employer and that upon termination of employment hereunder,
irrespective of the time, manner or cause of said termination, Employee will
surrender to Employer all such files, lists, books, records, photographs,
videotapes, slides, specifications, drawings or any other materials.

11. Severability. If any provision of this Agreement shall be held invalid or
unenforceable, the remainder of this Letter shall, nevertheless, remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall, nevertheless, remain in full force and
effect in all other circumstances.

12. Notice. All notices required to be given under the terms expressed hereunder
shall be in writing, shall be effective upon receipt, and shall be delivered to
the addressee in person or mailed by certified mail, returned receipt requested:

If to Employer, addressed to:

Chief Executive Officer

Ruth’s Hospitality Group, Inc.

1030 West Canton Avenue, Suite 100

Winter Park, Florida, 32789

If to Employee, addressed to:

Cheryl J. Henry

at the address contained in records of the Employer as updated from to time to
time.



--------------------------------------------------------------------------------

or such other address as a party shall have designated for notices to be given
to her or it by notice given in accordance with this paragraph.

13. Governing Law and Resolution of Dispute. Employee’s terms of employment
shall be governed by and construed in accordance with the laws of or applicable
to the State of Florida. Any dispute, controversy or claim arising out of or
relating to Employee’s terms of employment, or the breach therefore, shall be
resolved by arbitration conducted in accordance with the rules then existing of
the American Arbitration Association, applying the substantive law of the State
of Florida. The parties further agree that any such arbitration shall be
conducted in Seminole County, Florida.

14. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

[Signatures appear on the following page]



--------------------------------------------------------------------------------

The parties hereby agree that this Agreement shall be deemed executed and
effective as of the 18th day of October, 2011.

 

RUTH’S HOSPITALITY GROUP, INC By:   /s/ John F. McDonald, III Name:   John F.
McDonald, III Title:   Vice President, Legal Date:   October 18, 2011

 

CHERYL J. HENRY By:   /s/ Cheryl J. Henry   Cheryl J. Henry Date:   October 18,
2011